Citation Nr: 0729383	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-38 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 2001 to 
October 2002.  There are also unverified periods of active 
service with the Army National Guard between February 1982 
and April 1992 as well as an unverified period of active 
military service between March 2003 and February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Hartford, Connecticut 
Regional Office, which denied entitlement to service 
connections for bilateral hearing loss and tinnitus. 

During the course of this appeal, the veteran relocated to 
Georgia, and his claims file has been transferred to the 
jurisdiction of the Atlanta, Georgia Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran had active military service from October 2001 to 
October 2002 and a subsequent period of unverified active 
military service from March 2003 to February 2004.  A 
preliminary review of the record reveals that the veteran's 
complete service medical records are not on file.  On file 
are only medical records associated with his initial period 
of service with the Army National Guard prior to April 1992.  
The service medical records for the veteran's latter two 
periods of active duty beginning in October 2002, 
notwithstanding an undated audiometric examination submitted 
by the veteran in November 2002, have not been obtained by 
the RO or associated with his claims file.  The Board finds 
that an attempt should be made to obtain all of the veteran's 
active duty medical records prior to entering a decision in 
this case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the veteran 
to ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully satisfied.

2.  Then, contact the National Personnel 
Record Center or the appropriate service 
entity and request (1) verification of 
the veteran's periods of active duty, 
active duty for training, and inactive 
duty for training, if any, with the Army 
and the Army Reserve and (2) all 
available service medical and personnel 
records associated with the veteran's 
service.

3.  Then, readjudicate the veteran's 
claims of entitlement to service 
connection for bilateral hearing loss and 
tinnitus.  If the benefits sought on 
appeal remain denied, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

